Detailed Action
This is a Final Office action in response to communications received on 3/8/2022.  Claims 1-2, 6, 10-12, 16 and 20 were amended. Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the rejection under 35 U.S.C. 103 of the claims under Ropel, Leise and Daniel have been considered, but are moot because the new ground of rejection necessitated from amending the independent claims 1, 11. The instant rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically argued in the Applicant’s response.
Consequently, the rejection of the claims under 35 U.S.C. 103 is presented as below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Leise (US 2021/0042361 A1), in view of Ando (US 2018/0131700 A1), further in view of Daniel (US 2020/0409719 A1).
 Regarding claim 1, Leise teaches the limitations of claim 1 substantially as follows:
1. (Currently amended) A system comprising: 
a first plurality of blockchain nodes including first network nodes external to a vehicle and (Leise; Paras. [0007] & [0009]: Each node of a peer to peer network contains an identical copy of a distributed ledger to maintain information received related to a vehicle (i.e. external to the vehicle))
the first plurality of blockchain nodes maintaining a first distributed blockchain ledger; and (Leise; Para. [0007]: Each node of a peer to peer network contains an identical copy of a distributed ledger (i.e. maintaining a first distributed blockchain network))
a first computing device, the first computing device including a processor and a memory, the memory including instructions such that the processor is programmed to: (Leise; Paras. [0020], [0055]-[0056] & [0075]-[0076]: Participants which access a stored block of the blockchain may function as nodes of the blockchain (i.e. first computing device) which may contain processors and memory)
transmit a first request to the first plurality of blockchain nodes requesting access to the vehicle network [via a diagnostic access port in the vehicle for the first computing device or another computing device;] (Leise; Paras. [0036] & [0075]-[0076]: Participants which access a stored block of the blockchain may function as nodes of the blockchain containing vehicle information (i.e. requesting access to a vehicle network))
receive, based on a first majority of the first network nodes and the second network nodes in the first plurality of blockchain nodes accepting the first request, first authorization specifying access to the vehicle network [via the diagnostic access port.] (Leise; Paras. [0036] & [0075]-[0076]: Participants gain access based on a consensus (i.e. based on a first majority of the first network nodes and the second network nodes in the first plurality of blockchain nodes accepting the first request) to a stored block of the blockchain (i.e. first authorization specifying access to the vehicle network))
Leise does not teach the limitations of claim 1 as follows:
second network nodes connected to each other on a vehicle network internal to the vehicle, 
requesting access to the vehicle network via a diagnostic access port in the vehicle for the first computing device or another computing device; 
demonstrate a first proof of work by responding to a second request from the first plurality of blockchain nodes; and 
first authorization specifying access to the vehicle network via the diagnostic access port. 
However, in the same field of endeavor, Leise discloses the limitations of claim 1 as follows:
second network nodes connected to each other on a vehicle network internal to the vehicle, (Ando; Paras. [0067], [0069] & [0090]: ECUs (i.e. second network nodes) connected using an ethernet protocol in an in-vehicle network (i.e. connected to each other on a vehicle network internal to the vehicle))
requesting access to the vehicle network via a diagnostic access port in the vehicle for the first computing device or another computing device; (Ando; Paras. [0087]-[0088]: authenticating an authorized device to use a data link connector for connecting a diagnostic device (i.e. access to the vehicle network via the diagnostic access port))
first authorization specifying access to the vehicle network via the diagnostic access port.  (Ando; Paras. [0087]-[0088]: authenticating an authorized device (i.e. first authorization) to use a data link connector for connecting a diagnostic device (i.e. specifying access to the vehicle network via the diagnostic access port))
Ando is combinable with Leise because both are from the same field of endeavor of securely managing vehicle information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Leise to incorporate the granting access to a vehicle system to an authenticated external device as in Ando in order to improve the security of the system by providing a means by which access to the network is only allowed to an authenticated external device.
Leise and Ando do not teach the limitations of claim 1 as follows:
demonstrate a first proof of work by responding to a second request from the first plurality of blockchain nodes; and 
However, in the same field of endeavor, Daniel discloses the limitations of claim 1 as follows:
demonstrate a first proof of work by responding to a second request from the first plurality of blockchain nodes; and (Daniel; Para. [0071]: A miner satisfies or solves a challenge (i.e. demonstrate a first proof of work) in order to validate a transaction for addition into a blockchain (i.e. responding to a second request from the first plurality of blockchain nodes))
Daniel is combinable with both Leise and Ando because all are from the same field of endeavor of securely managing information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Leise and Ando to incorporate the use of a proof of work function as in Daniel in order to improve the security of the system by providing a means by which verification of information in a blockchain may be done by, for example, a hash related challenge.

Regarding claim 11, Leise teaches the limitations of claim 11 substantially as follows:
A method comprising: 
transmitting, by a first computing device, a first request to a first plurality of blockchain nodes requesting access to a vehicle network [via a diagnostic access port in a vehicle for the first computing device or another computing device,] (Leise; Paras. [0036] & [0075]-[0076]: Participants which access a stored block of the blockchain may function as nodes of the blockchain containing vehicle information (i.e. requesting access to a vehicle network))
wherein the first plurality of blockchain nodes includes first network nodes external to the vehicle and (Leise; Paras. [0007] & [0009]: Each node of a peer to peer network contains an identical copy of a distributed ledger to maintain information received related to a vehicle (i.e. external to the vehicle))
the first plurality of nodes maintains a first distributed blockchain ledger; (Leise; Para. [0007]: Each node of a peer to peer network contains an identical copy of a distributed ledger (i.e. maintaining a first distributed blockchain network))
receiving, based on a first majority of the first network nodes and the second network nodes in the first plurality of blockchain nodes accepting the first request, first authorization specifying access to the vehicle network [via the diagnostic access port.] (Leise; Paras. [0036] & [0075]-[0076]: Participants gain access based on a consensus (i.e. based on a first majority of the first network nodes and the second network nodes in the first plurality of blockchain nodes accepting the first request) to a stored block of the blockchain (i.e. first authorization specifying access to the vehicle network))
Leise does not teach the limitations of claim 11 as follows:
requesting access to a vehicle network via a diagnostic access port in a vehicle for the first computing device or another computing device, 
second network nodes connected to each other on a vehicle network in the vehicle, and 
demonstrating a first proof of work by responding to a second request from the first plurality of blockchain nodes; and 
first authorization specifying access to the vehicle network via the diagnostic access port. 
However, in the same field of endeavor, Ando discloses the limitations of claim 11 as follows:
requesting access to a vehicle network via a diagnostic access port in a vehicle for the first computing device or another computing device, (Ando; Paras. [0087]-[0088]: authenticating an authorized device to use a data link connector for connecting a diagnostic device (i.e. access to the vehicle network via the diagnostic access port))
second network nodes connected to each other on a vehicle network in the vehicle, and (Ando; Paras. [0067], [0069] & [0090]: ECUs (i.e. second network nodes) connected using an ethernet protocol in an in-vehicle network (i.e. connected to each other on a vehicle network internal to the vehicle))
first authorization specifying access to the vehicle network via the diagnostic access port. (Ando; Paras. [0087]-[0088]: authenticating an authorized device (i.e. first authorization) to use a data link connector for connecting a diagnostic device (i.e. specifying access to the vehicle network via the diagnostic access port))
Ando is combinable with Leise because both are from the same field of endeavor of securely managing vehicle information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Leise to incorporate the granting access to a vehicle system to an authenticated external device as in Ando in order to improve the security of the system by providing a means by which access to the network is only allowed to an authenticated external device.
Leise and Ando do not teach the limitations of claim 11 as follows:
demonstrating a first proof of work by responding to a second request from the first plurality of blockchain nodes; and 
However, in the same field of endeavor, Daniel discloses the limitations of claim 11 as follows:
demonstrating a first proof of work by responding to a second request from the first plurality of blockchain nodes; and (Daniel; Para. [0071]: A miner satisfies or solves a challenge (i.e. demonstrate a first proof of work) in order to validate a transaction for addition into a blockchain (i.e. responding to a second request from the first plurality of blockchain nodes))
Daniel is combinable with both Leise and Ando because all are from the same field of endeavor of securely managing information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Leise and Ando to incorporate the use of a proof of work function as in Daniel in order to improve the security of the system by providing a means by which verification of information in a blockchain may be done by, for example, a hash related challenge.

Regarding claims 2 and 12, Leise, Ando and Daniel teach the system of claim 1 and the method of claim 11.
Leise, Ando and Daniel teach the limitations of claims 2 and 12 as follows:
wherein access to the vehicle network via the diagnostic access port includes at least one of (1) access to at least some data on the vehicle network and (2) access to communicate with at least one vehicle system on the vehicle network.  (Ando; Paras. [0087]-[0088] & [0117]: authenticating an authorized device to use a data link connector for connecting a diagnostic device for transferring data between the ECU and diagnostic device (i.e. access to at least some data on the vehicle network; access to communicate with at least one vehicle system on the vehicle network))
The same motivation to combine as in claims 1 and 11 are applicable to the instant claims.

Regarding claims 3 and 13, Leise, Ando and Daniel teach the system of claim 1 and the method of claim 11.
Leise, Ando and Daniel teach the limitations of claims 3 and 13 as follows:
wherein each of the first plurality of blockchain nodes are programmed to add a data block to the first distributed blockchain ledger recording the first authorization based on the first majority of the first network nodes and the second network nodes accepting the first proof of work.  (Daniel; Para. [0071]: adding a block of new transactions to a blockchain (i.e. add a data block to the first distributed ledger recording the first authorization) once a miner satisfies or solves a challenge (i.e. recording the first authorization based on the first majority of first network nodes and the second network nodes accepting the first proof of work))
The same motivation to combine as in claims 1 and 11 are applicable to the instant claims.

Regarding claims 4 and 14, Leise, Ando and Daniel teach the system of claim 1 and the method of claim 11.
Leise, Ando and Daniel teach the limitations of claims 4 and 14 as follows:
wherein the second request from the first plurality of blockchain nodes is a hash puzzle.  (Daniel; Para. [0071]: A challenge issued to a miner for adding data to a blockchain (i.e. second request from the first plurality of blockchain nodes) includes a combination hash or digest for a prospective new block and some challenge criterion (i.e. hash puzzle)) 
The same motivation to combine as in claims 1 and 11 are applicable to the instant claims.

Regarding claims 5 and 15, Leise, Ando and Daniel teach the system of claim 1 and the method of claim 11.
Leise, Ando and Daniel teach the limitations of claims 5 and 15 as follows:
wherein accepting the first request includes accepting the first proof of work.  (Daniel; Para. [0071]: A miner satisfies or solves a challenge (i.e. accepting first proof of work) in order to validate a transaction for addition into a blockchain (i.e. accepting the first request))
The same motivation to combine as in claims 1 and 11 are applicable to the instant claims.

Allowable Subject Matter
Claims 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claims 6 and 16, the claims contain allowable subject matter when the claims are taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
further comprising: a second plurality of blockchain nodes including the second network nodes internal to the vehicle and not including the first network nodes external to the vehicle, the second plurality of blockchain nodes maintaining a second distributed blockchain ledger; and a second computing device recognized as trusted by at least one node in the second plurality of blockchain nodes, the second computing device including a second processor and a second memory, the second memory including instructions such that the processor is programmed to: transmit a third request to the second plurality of blockchain nodes requesting access to the vehicle network via the diagnostic access port; demonstrate a second proof of work by responding to a fourth request from the second plurality of blockchain nodes; receive a cryptographic token from one of the second network nodes based on the one of the second network nodes providing a third proof of work by responding to the third request from the first plurality of blockchain nodes; and receive, based on (1) a second majority of the second network nodes in the second plurality of blockchain nodes accepting the third request, and (2) the received cryptographic token, second authorization authorizing access to the vehicle network via the diagnostic access port.
Furthermore, claims 7-10 and 17-20 contain allowable subject matter based on the virtue of dependency from claims 6 and 16.

Prior Art Considered But Not Relied Upon
Liu (US 2021/0065168 A1) which teaches a method and apparatus for processing vehicle-related information based on a blockchain. Vehicle-related information of a user and an embedded identifier of the belonged user are stored in a blockchain system.
Avery (US 2019/0259274 A1) which teaches a system in which a unique ID of a source node that is external to a vehicle is received. A distributed ledger includes a list of unique IDs associated with trusted nodes. Unique IDs may be added to the blockchain based on a consensus.

Conclusion
For the above-stated reasons, claims 1-5 and 11-15 are rejected.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/B.I.N./Examiner, Art Unit 2438  

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438